IN THE UNITED STATES DISTRICT COURT
DISTRICT OF VERMONT

ALBIN MELT,

CHARLIE MELI, and

JEREMIE MELI,
Plaintiffs,

Vv. Civil Action No. 2:19-CV-71

CITY OF BURLINGTON, VERMONT

BRANDON DEL POZO,
INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY AS CHIEF
OF POLICE FOR THE CITY OF
BURLINGTON, VERMONT

JASON BELLAVANCE,
INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY AS A POLICE
OFFICER FOR THE CITY OF
BURLINGTON, VERMONT

CORY CAMPBELL

INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY AS A POLICE
OFFICER FOR THE CITY OF
BURLINGTON, VERMONT,

Defendants.

ACCEPTANCE OF SERVICE

) /

’ /
IllArsa Agreqgz  ,a_ [pine pal (state title of your

 

position) for the Rice Memorial High School, hereby accept service of the Subpoena in the above
captioned case. I understand that by accepting service I have waived the rights of the Rice
Memorial High School to be served by a Sheriff, constable, or other officer of the Court, but

have waived no other rights.

We NS

“
Date: “4 / JE SL 2620 _ Signature LINE. Wer,

a

 
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of Vermont

Albin Meli, Charlie Meli, and Jeremie Meli

Plaintiff
Vv.
Citry of Burlington, VT et al.

 

Civil Action No. 2:19-CV-71 (WKS)

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Rice Memorial High School, 99 Proctor Avenue, South Burlington, vt 05403

(Name of person to whom this subpoena is directed)

4 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:Please produce all student records for Jeremie Meli including course work, grades, transcripts, and any

diplomas / certificates issued by Rice Memorial High School to Jeremie Meli. Please also produce all student
disciplinary records involving Jeremie Meli. Finally, please produce all records of standardized testing scores.

 

Place: Lynn, Lynn, Blackman & Manitsky, P.C. Date and Time:

76 St. Paul St. .
Burlington, VT 05401 05/10/2020 9:00 am |

O Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

Place: - | Date and Time:

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: 7 fo/ 27

CLERK OF COURT

   

Signature of Clerk or Deputy Clerk Attorney's signature

 

 

fj f_
The name, address, e-mail address, and telephone number of the attofney representing (name of party) _ City of Burlington

, who issues or requests this subpoena, are:

Pietro J. Lynn, Esq., 76 St. Paul Street, Burlington, VT 05401

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

 

Civil Action No. 2:19-CV-71 (WKS)

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)
‘ f a fh
I received this subpoena for (name of individual and title, if any) Lys a Aopene ‘ x oy yy,
on (date) a Le A. Wy - J

wf corved the subpoena by delivering a copy to the named person as follows: Mer, /

on (date) SD Z. 7, S 2020 or

C1] I returned the subpoena unexecuted because:

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server's signature

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:
